Title: Thomas Jefferson to Dudley Richardson, 11 May 1811
From: Jefferson, Thomas
To: Richardson, Dudley


          
            Sir
            Monticello May 11. 11.
          
            Your favor of Mar. 4. is at hand. I have recieved no letter from your son Richard since my last communication to you, altho I have no doubt the letters I forwarded to him went safely to him, as I got the Secretary of state to inclose them in his own dispatches to the Agent of the US. in Jamaica. the difficulty of getting letters from thence by private conveyances, and the numbers which miscarry, sufficiently account for our not hearing from your son but at long intervals. be assured that any letters from him which come to me shall always be forwarded to you without delay; you may therefore safely consider your recieving no information as evidence that I have recieved none. Accept my best wishes & respects
          
            Th:
            Jefferson
        